Continuation of Advisory Action
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuation of Box 12: Applicant’s arguments on pages 8-20 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On pages 8-13 and again on page 16 of the reply, Applicant alleges that Li is not capable of meeting the limitation of “wherein the porous scaffold has pores sized to facilitate growth of vascular and connective tissues around and through the walls of the at least one chamber;” of claim 86. This is not found persuasive of error for as the prior art is presumed operable absent any showing to the contrary, see M.P.E.P. § 2121, and the arguments of counsel (such as allegations of inoperability) cannot take the place of evidence in the record, see 716.01(c). Applicant has not yet presented any additional evidence of inoperability regarding Li’s device with respect to the method of claim 86. The device of Li is microporous as cited in the last Office Action, thus reading on the porous scaffold of claim 86, and Applicant’s current and prior arguments presume without factual support that the collagen encapsulated cells of Li and the PVA foam of Li must necessarily preclude vascularization. For example, porous PVA foam/sponge compositions are capable of vascularization as taught by Tabata et al. (J. Biomater. Sci. Polymer. Edn. (1999), 10(9), 957-968; Reference U), and endothelial cells are capable of penetrating collagen scaffolds 2 mm in thickness as taught by Shen et al. (Acta Biomaterialia (2008), 4(3), 477-489; Reference V). Given the basic and inherent properties of Li’s device, encapsulation of the cells in Li’s immunoisolatory device to is not sufficient by itself to preclude infiltration of endothelial cells such vasculature if formed in Li’s device.
 If applicant is relying on a specific pore size to facilitate the growth of vascular and connective tissues around and through the walls of the at least one chamber as claimed, then this argument is not found persuasive as no specific pore size is claimed and cannot be imported into the scope of the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On pages 13-14 and again on page 16 of the reply, Applicant alleges that Butler is not capable of meeting the limitation of “wherein the porous scaffold has pores sized to facilitate growth of vascular and connective tissues around and through the walls of the at least one chamber;” of claim 86. This is not found persuasive error as element 76 from Fig. 7 of Butler as reproduced on p14 of the reply clearly shows vascular ingress into Butler’s device and are expressly taught as vascular structures (Col. 5, lines 53-61).
	On page 14 and again on page 16 of the reply, Applicant alleges that Neuenfeldt is not capable of meeting the limitation of “wherein the porous scaffold has pores sized to facilitate growth of vascular and connective tissues around and through the walls of the at least one chamber;” of claim 86. This is not found persuasive of error as Neuenfeldt teaches “In an embodiment, an implant assembly for a host tissue is provided comprising wall means having an interior surface defining a chamber for holding cells for implantation and an exterior surface defining an interface with the host tissue. The exterior surface having a conformation that results in growth of vascular structures by the host tissue close to the interface, the assembly including a port member for providing selective access to the chamber.” at Col. 2, lines 56-64.
On page 15 of the reply, Applicant’s arguments over the evidentiary teachings of Wu and Han are acknowledged but not found persuasive of error as no specific error over Wu and Han is alleged at this time.  
	On pages 16-20, Applicants rely on arguments traversing the above rejection over Li, Butler, and Neuenfeldt as evidenced by Wu and Han with respect to claim 86 to traverse the rejection of claim 87 further in view of Rosenberg, claims 89 and 95 further in view of Elliott, claims 90-92 further in view of Peck., claim 99 further in view of Brown, and claim 105 further in view of Ricordi. Therefore, the response set forth above Li, Butler, and Neuenfeldt for claim 86 also applies to these additional rejections.

Conclusion
Claims 86-108 remain finally rejected as set forth in the Office Action dated 12/10/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sean C. Barron/
Primary Examiner, Art Unit 1653